                        Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 1 of 23




                    1     Daniel T. Hayward,Esq.
                          Nevada State Bar No. 5986
                   2      BRADLEY,DRENDEL & JEANNEY
                         P.O. Box 1987
                   3      Reno, NV 89505
                         Telephone No.(775)335-9999
                   4     Facsimile No.(775)335-9993
                         Attorneyfor Plaintiff
                   5
                                 -and-
                   6
                          J. Christopher Albanese(NY Bar No. 3986163)
                   7      Will comply with LRIA 11-2 within 30 days
                          M. Dinora Smith(NY Bar No. 5588306)
                   8      Will comply with LR lA 11-2 within 30 days
                          WHITE,HILFERTY & ALBANESE,PC
                   9     800 3rd Ave., Suite 2800
                         New York, New York 10022
                   10    T:(917)932 - 2694; F:(646)690 - 8897
                         cia@nvciobattomey.com
                   11    dsmith@nvciobattomev.com
                         Attorneysfor Plaintiff
                   12

                   13

                   14                                 UNITED STATES DISTRICT COURT

                   15                                        DISTRICT OF NEVADA

                   16    FRED COLEMAN,                                         Case No.

                   17                           Plaintiff,                     VERIFIED COMPLAINT

                   18     V.                                                   PLAINTIFF DEMANDS
                                                                               A TRIAL BY JURY
                   19     BARRICK GOLDSTRIKE MINES,INC.

                  20                            Defendant.
                                                                     /
                  21
                                 Plaintiff Fred Coleman ("Mr. Coleman"), by and through his attomeys, J. Christopher
                  22
                          Albanese and M. Dinora Smith of White, Hilferty «fe Albanese and Daniel T. Hayward of Bradley,
                  23
                          Drendel & Jeanney, hereby complains of Defendant, upon information and belief as follows;
                  24
                                                             NATURE OF THE CASE
                  25
                          1.     Plaintiff brings this action alleging that Defendant has violated the Age Discrimination in
                  26
                                 Employment Act of 1967,29U.S.C.§ 621 etseq. and Nevada Revised Statutes § 613 etseq.
                  27
                                 and seeks damages to redress the injuries he has suffered as a result ofbeing Discriminated
                  28


 LAW OFFICE OF
                                                                         -1-
BRADLEY,DRENDEL           Our File No. 204906
   & JEANNEY
  P.O. BOX 1987
  RENO,NV 89505
   (775)335-9999
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 2 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 3 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 4 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 5 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 6 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 7 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 8 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 9 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 10 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 11 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 12 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 13 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 14 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 15 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 16 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 17 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 18 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 19 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 20 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 21 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 22 of 23
Case 3:20-cv-00718-MMD-CLB Document 1 Filed 12/28/20 Page 23 of 23
